DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Greffioz (US 5,074,948) in view of Gustafson (US 8,475,347).
As to claim 1, Greffioz teaches a process comprising supplying a reinforcement fiber band (Fig. 2, 4+8+12) to a laying head (Figs. 1-4), laying and compacting the reinforcement fiber band using a compaction roller (Fig. 2, item 10 or Fig. 3) at a compaction pressure.
Greffioz is silent to a plurality of pressure sensors on the compaction roller and configured to detect a local compaction pressure on the laid reinforcement.
Gustafson teaches an industrial roll with a plurality of pressure sensors (30) arranged on a roller configured to detect local compaction pressure (6:56-60).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate this feature from Gustafson into Greffioz because Greffioz teaches/suggests establishing a uniform distribution of pressures (3:5-10) and Gustafson provides a sensor system that would improve the ability to measure the distribution of pressure consistent with Greffioz’s teaching/suggestion.
As to claim 2, Greffioz provides an ability to adjust an average compaction pressure (3:7-8 and Figs. 1-2), and in view of Gustafson, the sensors would obviously be used to adjust the compaction pressure based on the detected compaction pressure.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Greffioz (US 5,074,948) in view of Gustafson (US 8,475,347), and further in view of Shinno (US 5,011,563).
As to claim 3, Greffioz is silent to adjusting the local compaction pressure by a plurality of actuators on the compaction roller on a basis of the detected local compaction pressure.
Shinno teaches actuating cylinders (Fig. 8, items 69a-69f) which adjusts the local pressure on the compaction roller to “provide a constant pressing forces to roller members” (4:42-43).  In combination with Gustafson’s pressure sensors which sense local compaction pressure, one would have found it obvious to use Gustafson’s pressure sensor and Shinno’s actuators to provide a constant pressing force.
It would have been prima facie obvious to incorporate these Shinno components into the modified Greffioz process because Greffioz teaches/suggests establishing a uniform distribution of pressures over the entire width of the strip (3:5-10) and Shinno provides a mechanism for adjusting the local pressure on the compaction roller to “provide a constant pressing forces to roller members” (4:42-43) within the scope of the Greffioz’s teaching/suggestion.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Greffioz (US 5,074,948) in view of Gustafson (US 8,475,347), and further in view of Engel (US 20160114536).
As to claim 4, Greffioz is silent to the irradiating the reinforcement fiber band with a radiation source, detecting reflected radiation, and evaluating the detected reflected radiation with an evaluation unit to establish laying errors).  However, Engel teaches a radiation source that generates light (6), the light impinges on the composite material through a roller and the light is reflected to a CCD sensor (9) and then passed to an evaluation unit ([0031]) which inherently evaluates laying errors ([0022]).  It would have been prima facie obvious to incorporate these Engel components into Greffioz in order to provide the desirable improvement that the placement of the composite could be evaluated in situ.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742